UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2038


WILLIAM K. STONE,

                Plaintiff – Appellant,

          v.

HVM, L.L.C., d/b/a Extended Stay America,

                Defendant – Appellee,

          and

TRAVELOCITY.COM L.P.; SABRE, INCORPORATED,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:09-cv-00072-RGD-JEB)


Submitted:   December 13, 2010              Decided:   January 5, 2011


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald   Glenn  Poindexter,   POINDEXTER  &   POINDEXTER, Surry,
Virginia, for Appellant.    William B. Tiller, Kelly B. Martin,
TILLER LAW GROUP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William       K.       Stone     appeals         the      district     court’s

dismissal of his personal injury action against HVM, L.L.C.,

pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure

to   file    his       complaint       within          the    applicable      statute    of

limitations.        Finding no reversible error, we affirm.

             In     Virginia,        “every      action       for    personal     injuries,

whatever the theory of recovery, . . . shall be brought within

two years after the cause of action accrues.”                              Va. Code Ann.

§ 8.01-243(A) (2007 & Supp. 2010).                      The following elements must

be   present      before      a    cause    of       action   accrues:     “(1)    a   legal

obligation of a defendant to the plaintiff, (2) a violation or

breach of that duty or right, and (3) harm or damage to the

plaintiff      as    a   proximate          consequence         of   the   violation     or

breach.”       Locke v. Johns-Manville Corp., 275 S.E.2d 900, 904

(Va. 1981).         Additionally, a cause of action accrues “from the

date the injury is sustained . . . and not when the resulting

damage is discovered,”              Va. Code Ann. § 8.01-230 (2007), even if

the initial injury is slight or additional damage occurs later.

McHenry v. Adams, 448 S.E.2d 390, 393 (Va. 1994); see Brown v.

Am. Broadcasting Co., Inc., 704 F.2d 1296, 1300 (4th Cir. 1983)

(“Once   a     cause     of       action    is       complete    and    the   statute    of

limitations begins to run, it runs against all damages resulting

                                                 2
from the wrongful act, even damages which may not arise until a

future date.”).            Upon review, we conclude that Stone’s cause of

action against HVM accrued more than two years prior to the

filing    of     his   personal     injury     action.      See   Giarratano    v.

Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (stating standard of

review for Rule 12(b)(6) dismissal); Goodman v. Praxair, Inc.,

494 F.3d 458, 464 (4th Cir. 2007) (en banc) (stating that Rule

12(b)(6) dismissal of complaint as time-barred proper where “all

facts necessary to the affirmative defense clearly appear[] on

the   face     of   the     complaint”).       Therefore,   the   district   court

correctly found that Stone’s complaint was time-barred.

             Accordingly, we affirm the district court’s judgment.

We    dispense      with    oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                           3